DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3-5, 7-19, 21 and 23 in the reply filed on 04/14/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tensioner (claim 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 requires the limitation “one or more compression plate through hole”. However, the limitation should read “one or more compression plate through holes” Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  claim 13 requires the limitation “one or more spacer”. However, the limitation should read “one or more spacers” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As indicated above, claim limitation “tensioner”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as will be discussed below. Therefore, the written description fails to provide adequate support for the claimed tensioner under 35 U.S.C. 112(a) in claim 15
Regarding claim 15, it is unclear what constitutes a “tensioner”. The specification does not appear to disclose any particular structure corresponding to a tensioner.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
In the interest of compact prosecution, the Examiner has interpreted the “tensioner” has been interpreted as a structure that applies force. However, Applicant must address this rejection in response to the Office action.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-14 and 17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rendered indefinite because it is unclear as to what the term “substantially” refer.  The claim is unclear because it does not point out whether the channel is cylindrical in shape or not.  For purposes of examination, Examiner is interpreting the claim to refer to the channel as being cylindrical in shape. See MPEP § 2173.05(b).
Claim 8 is rendered indefinite because it is unclear as to what the term “substantially” refer.  The claim is unclear because it does not point out whether the channel is cuboid, conic, or has a polygonal cross section or not.  For purposes of examination, Examiner is interpreting the claim to refer to the channel as being cuboid, conic, or having a polygonal cross section. See MPEP § 2173.05(b).
Claim 9 recites the limitation “the compression plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the compression plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the compression plate” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “compression plate through holes” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the one or more compression plate through holes” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rendered indefinite because it is unclear as to what the term “substantially” refer.  The claim is unclear because it does not point out whether the grip provides an even tensile force across the skin sample or not.  For purposes of examination, Examiner is interpreting the 
Claim 17 is rendered indefinite because it is unclear as to what the term “substantially” refer.  The claim is unclear because it does not point out whether the compression member is uniform across the surface of the apparatus or not.  For purposes of examination, Examiner is interpreting the claim to refer to the compression member as being uniform across the surface of the apparatus. See MPEP § 2173.05(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9, 12-15, 21 and 23 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Newsam et al. (hereinafter Newsam) US 2007/0183936 cited in the IDS filed 11/19/2018.
Regarding claim 1, Newsam discloses a base (donor plate, 211 and 530) comprising a plurality of channels (channels 214) for receiving a reagent as discussed in at least paragraphs 94, 96 and 108, the channels being spaced across the surface of the base and having one or more walls which extend through the base from a first base surface to a second base surface as shown in at least Fig. 2A, a compression member (receptor plate, 213 and 513) containing a plurality of openings (grooves, 220) which extend through the compression member and which are positioned across the surface of the compression member as discussed in at least paragraphs 94, 96 and 108, 
Regarding claim 3, Newsam discloses wherein, the compressible sheet is a natural membrane as discussed in at least paragraph 66.
Regarding claim 4, Newsam discloses wherein, the compressible sheet is skin as discussed in at least paragraph 66. 
Regarding claim 5, Newsam discloses wherein, the skin is human, murine or porcine skin as discussed in at least paragraph 66.
Regarding claim 7, Newsam discloses wherein, the channel is cylindrical in shape as discussed in at least paragraph 96.
Regarding claim 9, Newsam discloses wherein, the grip (channels, 520) comprises one or more fixings (pins) and which connect the compression plate (receptor plate, 513) to the base (donor plate, 530).
Regarding claim 12, Newsam discloses wherein, the base (donor plate, 530) comprises one or more base holes (channels, 520) positioned for alignment with one or more 
Regarding claim 13, Newsam discloses wherein, the grip comprises a fixing which is sized to connect the one or more compression plate through hole to an aligned base hole (the embodiment illustrated in FIG. 5 are further provided with two channels (520) for locating pins which may be used to ensure correct and accurate alignment and registry of the various plates and lamina) as discussed in at least paragraph 108 and shown in Figs. 5A and 5B.
Regarding claim 14, the device disclosed by Newsam is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Newsam is capable of providing an even tensile force across the skin sample in view of paragraph 105-106 of Newsam discloses various embodiments for applying uniform pressure.
Additionally, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 15, Newsam discloses wherein, the apparatus further comprises a tensioner (pillars, 518; screws, 519;) which applies a tensile force across the surface of the compressible sheet (By tightening clamping screws (519) mounted though the upper face of the vertical pillars a uniform clamping pressure may be applied to the circuit wiring plate (513), donor plate (530), lamina (514) and receptor plate (515), keeping this assembly together and ensuring sealing of the lamina at the perimeter of each donor well (524) and receptor well (527).) as discussed in paragraphs 108-109.
claim 21, Newsam discloses wherein, the apparatus further comprises a fluid cap (516) for introducing a fluid into the well ( …the cylindrical rod (516) is mounted in a cylindrical channel through the receptor plate that runs parallel to, and directly beneath, a row of receptor wells. In the cylindrical rods (516) are provided a set of channels (532), in number and disposition such that there is one for each receptor well. In the FIG. 5A the channels (532) are aligned with the receptor wells. The cylindrical rod (516) may be rotated by means of a lever (533) to cause a seal in each of the receptor wells, as illustrated in FIG. 5B. If the device is inverted relative to the orientation depicted in FIG. 5A the channels in the bar will then be above the receptor wells. The receptor wells (527) may then be filled with fluid through the continuation of the receptor well on the other side of the rod (528), to a level part-way into the channels in the bar.) as discussed in at least paragraph 109.
Regarding claim 23, Newsam discloses wherein, the fluid cap comprises an inlet located at a first position on the (top surface of channels 532) fluid cap and an outlet located at a second position on the (bottom surface, 528) fluid cap as discussed in at least paragraph 109 and shown in Figs. 5A and 5B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam US 2007/0183936 as applied above to claims 1, 3-5, 7, 9, 12-15, 21 and 23.
claim 8, Newsam does not explicitly disclose wherein, the channel is substantially cuboid, conic, or has a polygonal cross section. However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed microstructure was significant. See MPEP §2144.04 (IV)(B). Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent channel shape and since the same expected communication would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration. See MPEP §2144.04 (IV)(B).
Regarding claim 11, Newsam does not explicitly disclose wherein, the grip comprises a magnetic connection which connects the compression plate to the base. However, Newsam does provide a functional equivalent (pins and channels 520) as discussed in at least paragraph 108. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another.
Claims 10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Newsam US 2007/0183936 as applied above to claims 1, 3-5, 7-9, 11-15, 21 and 23 further in view of Oprandy US 5,039,493 cited in the IDS filed 11/19/2018 .
Regarding claim 10, Newsam does not explicitly disclose wherein, the grip comprises a snap fit connection which connects the compression plate to the base. 
Oprandy discloses a grip comprises a snap fit connection (Alignment device 24a and b help to align section 20 and 30 so the wells 27 are aligned.) which connects the compression plate 
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to make a simple substitution of one known element for another thus, it would have been prima facie obvious to modify Newsam with a snap fit connection as taught by Oprandy.
Regarding claim 16, Newsam does not explicitly disclose wherein, the apparatus further comprises one or more spacer which sets the distance between the base and the compression member.
Oprandy discloses one or more spacer (O-ring 25a and 25b) which sets the distance between section 20 and section 30 as discussed in at least Col. 4, lines 5-12 and shown in Figs. 4b and 4c.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Newsam with one or more spacers as taught by Oprandy to provide correct and accurate alignment and registry of the base and compression member in order to ensure uniformity of the pressure across the compressible sheet.
Regarding claim 17, Newsam does not explicitly disclose wherein, the one or more spacer creates a distance between the base and the compression member which is substantially uniform across the surface of the apparatus.
Oprandy discloses one or more spacer (O-ring 25a and 25b) creates a distance between section 20 and section 30 uniform across the surface of the apparatus as discussed in at least Col. 4, lines 5-12 and shown in Figs. 4b and 4c.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Newsam with one or more spacers as taught by Oprandy to provide correct and accurate 
Regarding claim 18, Newsam in view of Oprandy does not explicitly disclose wherein, the one or more spacer creates a distance between the base and the compression member which is greater at one part of the apparatus than at another.
However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify the arrangement of Newsam in view of Oprandy to provide correct and accurate alignment and registry of the base and compression member in order to ensure the desired amount of pressure is applied only to certain portions of the compressible sheet.
Regarding claim 19, Newsam in view of Oprandy does not explicitly disclose wherein, the one or more spacer is positioned between the base and the compression member.
Oprandy discloses one or more spacer (O-ring 25a and 25b) positioned between section 20 and section 30 as discussed in at least Col. 4, lines 5-12 and shown in Figs. 4b and 4c.
Absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Newsam with one or more spacers as taught by Oprandy to provide correct and accurate alignment and registry of the base and compression member in order to ensure uniformity of the pressure across the compressible sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1799